
	
		I
		111th CONGRESS
		2d Session
		H. R. 5799
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Secretary of the Department of
		  Transportation to conduct a study and develop a national intermodal
		  transportation plan, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Efficiency Act.
		2.National
			 intermodal transportation planning task force
			(a)Establishment of
			 task forceThe President shall create a National Intermodal
			 Transportation Planning Task Force (referred to in this Act as Task
			 Force) with the Secretary of Transportation, or designee, acting as
			 chairperson and compromised of representatives of the Departments of Commerce,
			 Energy, Labor, and Housing and Urban Development, the Environmental Protection
			 Agency and other government agencies the President considers necessary to
			 conduct the study and complete the Plan required by this Act.
			(b)Duties of task
			 forceThe Task Force shall—
				(1)conduct a study on
			 transportation needs, a draft of which shall be completed not later than 12
			 months after the date of enactment of this Act and the final study shall be
			 completed not later than 15 months after the date of enactment of this
			 Act;
				(2)sponsor a
			 conference on National Transportation Planning not later than 6 months after
			 the completion of the draft study;
				(3)make
			 recommendations to the President for possible invitees to the conference on
			 National Transportation Planning described in section 3;
				(4)use the study and
			 the input of attendees of the conference under section 3 to draft a National
			 Intermodal Transportation Plan (referred to in this Act as Plan)
			 not later than 24 months after the date of enactment of this Act and publish it
			 in the Federal Register and place it on the Department’s Web site for public
			 comment; and
				(5)transmit to
			 Congress, and place on the Department of Transportation’s Web site, a National
			 Intermodal Transportation Plan not later than 24 months after the date of
			 enactment of this Act.
				3.National
			 transportation studyIn
			 developing the study established pursuant to section 1, the Task Force shall
			 consider all aspects and all modes of transportation, public, private, and
			 commercial, including air, rail (passenger and freight), road, port, waterway,
			 bicycle, and pedestrian. The study shall project for the next 30 years and
			 examine and identify for such period of time the following:
			(1)National
			 transportation priorities.
			(2)The anticipated
			 demand, steps currently being taken to address anticipated demand, how
			 successful these steps are anticipated to be, the most advantageous allocation
			 of shipments of goods and travel among the various capacities of various modes,
			 connectivity of those modes, and comparative costs. Comparative costs shall
			 take into account past public investments in currently existing infrastructure
			 for each transportation mode.
			(3)Deficiencies in
			 the current and currently planned transportation systems to meet current and
			 anticipated demand and the appropriate level of redundancies.
			(4)How intermodal
			 transportation planning may help address anticipated transportation demand,
			 social impacts of transportation, and the impact of the transportation sector
			 on the environment, particularly global warming.
			(5)What obstacles
			 exist to enhance and improve intermodal transportation planning to meet
			 national priorities so that the national Plan provides suggestions on policy
			 and legislative recommendations to such obstacles.
			(6)Transportation
			  purposes, systems operational requirements and capacities, comparative
			 long-term costs, and revenue sources.
			(7)How different
			 agencies and levels of government may be better incorporated and coordinated to
			 improve transportation planning.
			(8)Obstacles to
			 potential benefits from, and current efforts in mega-region planning at the
			 national and regional level.
			4.National
			 transportation planning conference
			(a)In
			 generalThe Task Force shall convene a National Transportation
			 Priorities Conference (referred to in this Act as the
			 Conference) not later than 6 months after the completion of the
			 draft National Transportation Study.
			(b)Conference
			 missionThe mission of the Conference shall be—
				(1)to review the
			 draft of the study conducted pursuant to section 2 and comment on the draft’s
			 findings;
				(2)to discuss ways to
			 improve transportation planning;
				(3)to suggest
			 short-term and long-term goals to be incorporated into the Plan;
				(4)to examine and
			 evaluate how environmental priorities and economic planning are integrated into
			 transportation planning;
				(5)to identify
			 obstacles to meeting those goals and suggestion measures to reduce or eliminate
			 those obstacles; and
				(6)to perform other
			 tasks that the Task Force considers helpful to complete the Study and the
			 Plan.
				(c)Conference
			 representativesThe Conference shall be comprised of
			 representatives appointed by the President of the following:
				(1)State Departments
			 of Transportation.
				(2)State
			 legislatures.
				(3)Municipal
			 leaders.
				(4)Metropolitan
			 planning organizations.
				(5)Transportation
			 nonprofit and advocacy groups.
				(6)Bike and
			 pedestrian and other transportation safety organizations.
				(7)Transportation
			 trade associations.
				(8)Small and large
			 transportation companies.
				(9)Environmental
			 organizations.
				(10)Labor
			 unions.
				(11)Academia.
				(12)And other groups
			 the Task Force considers helpful in achieving the conference’s mission.
				5.National
			 intermodal transportation plan
			(a)In
			 generalThe Plan developed under this Act shall include all
			 aspects and all modes of transportation, both public and private, including
			 rail, aviation, waterways, roads, ports, bicycle, and pedestrian and shall
			 include the following:
				(1)Summary of the
			 findings of the study.
				(2)Short-term and
			 long-term goals.
				(3)A
			 description of how each short-term goal will lead to, or at least not preclude,
			 achieving long-term goals.
				(4)Incremental steps
			 and performance measures to achieve such goals.
				(5)What public and
			 private resources will be required to implement the Plan.
				(6)Any recommended
			 legislative changes that are necessary to meet national priorities and the
			 short-term and long-term goals, including better intermodal transportation and
			 mega-region planning.
				(7)An exploration of
			 potential alternatives to what is proposed in the Plan.
				(b)Long-Term
			 goalsThe long-term goals in the Plan shall take into account the
			 following:
				(1)Accessibility,
			 including how best to reasonably ensure that the various parts of the country
			 have access to the national transportation system (road, rail routes, air
			 routes, and water routes), including how and when public subsidies or
			 regulation may be needed.
				(2)Mobility,
			 including the ease and expense of getting people and goods to their desired
			 destination in order to meet economics and societal needs.
				(3)National security,
			 including addressing moving people and goods by alternative routes and modes in
			 the face of either a natural or man-made disaster or intentional act.
				(4)Economic
			 prosperity, including addressing how a vibrant economy requires timely and
			 cost-effective movement of goods and services and how various national
			 transportation policies can positively and negatively effect local and regional
			 economies.
				(5)Social equity,
			 including addressing the fact that transportation decisions have different
			 costs and benefits on differing segments of our society and how goals may be
			 established to help minimize those differences and ensure that vulnerable
			 segments of society do not pay a disproportionate percentage of the
			 cost.
				(6)Evaluate the
			 environmental protection, including addressing the fact that transportation
			 issues will have varying impacts on the environment from its contribution to
			 green house gasses and other emissions to short-term economic costs that may
			 lead to a decision that is counter to a long-term environmental benefit.
				(7)Energy
			 consumption, including addressing how to minimize overall transportation sector
			 energy needs and utilizing cost-benefit analysis based upon full-cost
			 accounting.
				6.Funding
			 authorizationThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
